       Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Brian Whitaker                           Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: Americans With Disabilities
       Donald Sweet, in individual and          Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       The Donald Sweet and Sara Sweet
15     Revocable Trust;
       Sara Sweet, in individual and
16     representative capacity as trustee of
       The Donald Sweet and Sara Sweet
17     Revocable Trust;
       David K.C Corporation, a
18     California Corporation

19               Defendants.

20
21         Plaintiff Brian Whitaker complains of Donald Sweet, in individual and

22
     representative capacity as trustee of The Donald Sweet and Sara Sweet

23   Revocable Trust; Sara Sweet, in individual and representative capacity as

24   trustee of The Donald Sweet and Sara Sweet Revocable Trust; David K.C

25
     Corporation, a California Corporation; and alleges as follows:

26
27     PARTIES:

28
       1. Plaintiff is a California resident with physical disabilities. He is


                                           1

     Complaint
       Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 2 of 8




 1   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 2   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 3     2. Defendants Donald Sweet and Sara Sweet, in individual and
 4   representative capacity as trustee of The Donald Sweet and Sara Sweet
 5   Revocable Trust, owned the real property located at or about 2731 Taylor St,
 6   San Francisco, California, in October 2020.
 7     3. Defendants Donald Sweet and Sara Sweet, in individual and
 8   representative capacity as trustee of The Donald Sweet and Sara Sweet
 9   Revocable Trust, own the real property located at or about 2731 Taylor St, San
10   Francisco, California, currently.
11     4. Defendant David K.C Corporation owned Darren’s Café located at or
12   about 2731 Taylor St, San Francisco, California, in October 2020.
13     5. Defendant David K.C Corporation owns Darren’s Café (“Restaurant”)
14   located at or about 2731 Taylor St, San Francisco, California, currently.
15     6. Plaintiff does not know the true names of Defendants, their business
16   capacities, their ownership connection to the property and business, or their
17   relative responsibilities in causing the access violations herein complained of,
18   and alleges a joint venture and common enterprise by all such Defendants.
19   Plaintiff is informed and believes that each of the Defendants herein is
20   responsible in some capacity for the events herein alleged, or is a necessary
21   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
22   the true names, capacities, connections, and responsibilities of the Defendants
23   are ascertained.
24
25     JURISDICTION & VENUE:
26     7. The Court has subject matter jurisdiction over the action pursuant to 28
27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                            2

     Complaint
       Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 3 of 8




 1     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 2   of action, arising from the same nucleus of operative facts and arising out of
 3   the same transactions, is also brought under California’s Unruh Civil Rights
 4   Act, which act expressly incorporates the Americans with Disabilities Act.
 5     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 6   founded on the fact that the real property which is the subject of this action is
 7   located in this district and that Plaintiff's cause of action arose in this district.
 8
 9     FACTUAL ALLEGATIONS:
10     10. Plaintiff went to the Restaurant in October 2020 with the intention to
11   avail himself of its goods and to assess the business for compliance with the
12   disability access laws.
13     11. The Restaurant is a facility open to the public, a place of public
14   accommodation, and a business establishment.
15     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
16   to provide wheelchair accessible dining surfaces in conformance with the ADA
17   Standards as it relates to wheelchair users like the plaintiff.
18     13. The Restaurant provides dining surfaces to its customers but fails to
19   provide any wheelchair accessible dining surfaces.
20     14. One problem that plaintiff encountered is the lack of sufficient toe
21   clearance and width under the dining surfaces for wheelchair users.
22     15. Plaintiff believes that there are other features of the dining surfaces that
23   likely fail to comply with the ADA Standards and seeks to have fully compliant
24   dining surfaces for wheelchair users.
25     16. On information and belief, the defendants currently fail to provide
26   wheelchair accessible dining surfaces.
27     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
28   personally encountered these barriers.


                                               3

     Complaint
       Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 4 of 8




 1     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
 2   wheelchair accessible facilities. By failing to provide accessible facilities, the
 3   defendants denied the plaintiff full and equal access.
 4     19. The failure to provide accessible facilities created difficulty and
 5   discomfort for the Plaintiff.
 6     20. Even though the plaintiff did not confront the following barriers, the
 7   path of travel leading to the restroom is too narrow. Additionally, the restroom
 8   sink and coat hook are too high. Plaintiff seeks to have these barriers removed
 9   as they relate to and impact his disability.
10     21. The defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13     22. The barriers identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the
15   Department of Justice as presumably readily achievable to remove and, in fact,
16   these barriers are readily achievable to remove. Moreover, there are numerous
17   alternative accommodations that could be made to provide a greater level of
18   access if complete removal were not achievable.
19     23. Plaintiff will return to the Restaurant to avail himself of its goods and to
20   determine compliance with the disability access laws once it is represented to
21   him that the Restaurant and its facilities are accessible. Plaintiff is currently
22   deterred from doing so because of his knowledge of the existing barriers and
23   his uncertainty about the existence of yet other barriers on the site. If the
24   barriers are not removed, the plaintiff will face unlawful and discriminatory
25   barriers again.
26     24. Given the obvious and blatant nature of the barriers and violations
27   alleged herein, the plaintiff alleges, on information and belief, that there are
28   other violations and barriers on the site that relate to his disability. Plaintiff will


                                               4

     Complaint
       Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 5 of 8




 1   amend the complaint, to provide proper notice regarding the scope of this
 2   lawsuit, once he conducts a site inspection. However, please be on notice that
 3   the plaintiff seeks to have all barriers related to his disability remedied. See
 4   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 5   encounters one barrier at a site, he can sue to have all barriers that relate to his
 6   disability removed regardless of whether he personally encountered them).
 7
 8   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 9   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12101, et seq.)
11     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint.
14     26. Under the ADA, it is an act of discrimination to fail to ensure that the
15   privileges, advantages, accommodations, facilities, goods and services of any
16   place of public accommodation is offered on a full and equal basis by anyone
17   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
18   § 12182(a). Discrimination is defined, inter alia, as follows:
19            a. A failure to make reasonable modifications in policies, practices,
20                or procedures, when such modifications are necessary to afford
21                goods,     services,   facilities,   privileges,    advantages,     or
22                accommodations to individuals with disabilities, unless the
23                accommodation would work a fundamental alteration of those
24                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25            b. A failure to remove architectural barriers where such removal is
26                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                defined by reference to the ADA Standards.
28            c. A failure to make alterations in such a manner that, to the


                                              5

     Complaint
       Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 6 of 8




 1                maximum extent feasible, the altered portions of the facility are
 2                readily accessible to and usable by individuals with disabilities,
 3                including individuals who use wheelchairs or to ensure that, to the
 4                maximum extent feasible, the path of travel to the altered area and
 5                the bathrooms, telephones, and drinking fountains serving the
 6                altered area, are readily accessible to and usable by individuals
 7                with disabilities. 42 U.S.C. § 12183(a)(2).
 8     27. When a business provides facilities such as dining surfaces, it must
 9   provide accessible dining surfaces.
10     28. Here, accessible dining surfaces have not been provided in
11   conformance with the ADA Standards.
12     29. When a business provides paths of travel, it must provide accessible
13   paths of travel.
14     30. Here, accessible paths of travel have not been provided in conformance
15   with the ADA Standards.
16     31. When a business provides facilities such as restrooms, it must provide
17   accessible restrooms.
18     32. Here, accessible restrooms have not been provided in conformance with
19   the ADA Standards.
20     33. The Safe Harbor provisions of the 2010 Standards are not applicable
21   here because the conditions challenged in this lawsuit do not comply with the
22   1991 Standards.
23     34. A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily
25   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26     35. Here, the failure to ensure that the accessible facilities were available
27   and ready to be used by the plaintiff is a violation of the law.
28


                                              6

     Complaint
        Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 7 of 8




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      36. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      37. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      38. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              7

     Complaint
       Case 3:20-cv-07631-JSC Document 1 Filed 10/30/20 Page 8 of 8




 1      2. Damages under the Unruh Civil Rights Act, which provides for actual
 2   damages and a statutory minimum of $4,000 for each offense.
 3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: October 28, 2020         CENTER FOR DISABILITY ACCESS
 6
 7
                                     By:
 8
 9                                   _______________________

10                                          Amanda Seabock, Esq.
                                            Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
